Citation Nr: 1520621	
Decision Date: 05/13/15    Archive Date: 05/26/15

DOCKET NO.  13-27 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for a cardiovascular disability, claimed as ischemic heart disease, to include as due to in-service herbicide exposure.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran had active service from September 1964 to July 1967.  He served in Vietnam from August 1966 to July 1967. 

This matter comes before the Board of Veterans' Appeals (Board) from a January 2012 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  

The Board acknowledges that the Veteran's service connection claim was initially limited to the underlying disability of ischemic heart disease.  Nevertheless, the record reflects complaints and clinical findings of cardiovascular disorders, including hypertension.  In view of this evidence, which appears to expand the scope of the Veteran's pending service connection claim, the Board has recharacterized this issue as reflected on the title page.  See Brokowski v. Shinseki, 23 Vet. App. 79 (2009) (noting that when determining the scope of an issue on appeal, the Board has an obligation to broadly construe the claimant's description of the claim, the symptoms he describes, and the information he provides in connection with that claim); see also Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

In November 2013 the Board remanded this issue for further development.

The Board notes that there is an electronic claims file associated with the Veteran's claim, which contains relevant evidence that will be considered by the Board in this appeal.


FINDINGS OF FACT

1.  The Veteran had active service in the Republic of Vietnam during the Vietnam Era, and thus may be presumed to have been exposed to herbicide agents during service.

2.  A heart disability did not manifest until many years after service discharge, and the preponderance of the evidence is against a finding that it is related to service, to include as secondary to herbicide exposure.

3.  Hypertension did not manifest in service or within one year of separation, and is not related to service.


CONCLUSION OF LAW

A cardiovascular disability was not incurred in or aggravated by service, to include as secondary to Agent Orange exposure.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Notice should be sent prior to the appealed rating decision or, if sent after the rating decision, before a readjudication of the appeal.  A Supplemental Statement of the Case, when issued following a notice letter, satisfies the due process and notification requirements for an adjudicative decision for these purposes.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

The RO provided notice to the Veteran in a September 2011 letter, prior to the date of the issuance of the appealed January 2012 rating decision.  The September 2011 letter explained what information and evidence was needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  

The September 2011 letter also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters on appeal.  Pertinent medical evidence associated with the claims file consists of service, private and VA treatment records.

Per the November 2013 remand instructions, the Veteran underwent a VA examination in January 2014 which provided the specific opinions requested by the November 2013 remand.  In light of the above, the Board finds that the RO substantially complied with the November 2013 remand directives, to the extent possible, and no further action in this regard is warranted.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).

The January 2014 VA examination report reflects that the VA examiner reviewed the Veteran's past medical history, recorded his current complaints, conducted an appropriate evaluation of the Veteran, and rendered an appropriate diagnosis and opinion consistent with the remainder of the evidence of record.  As such, the Board finds that the January 2014 VA examination is sufficient upon which to base a decision with regard to this claim.  See 38 C.F.R. § 4.2 (2014); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004).

Certain diseases, to include cardiovascular-renal disease and hypertension, may be presumed to have been incurred in service when manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2014). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden for certain chronic disabilities such as hypertension is through a demonstration of continuity of symptomatology.  

In relevant part, 38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis. Id. at 1376-77; see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

Because the Veteran served in Vietnam he is presumed to have been exposed to herbicides. 

Absent affirmative evidence to the contrary, there is a presumption of exposure to herbicides (to include Agent Orange) for all veterans who served in Vietnam during the Vietnam Era (the period beginning on January 9, 1962, and ending on May 7, 1975).  38 U.S.C.A. § 1116(f) and 38 C.F.R. § 3.307(a) (6) (iii). 

If a veteran was exposed to an herbicide agent (to include Agent Orange) during active military, naval, or air service, the diseases listed under 38 C.F.R. § 3.309(e) shall be service-connected if the requirements of 38 C.F.R. § 3.307(a) (6) are met, even if there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e). 

On August 31, 2010, VA published a final rule amending 38 C.F.R. § 3.309(e)  to establish a presumption of service connection for ischemic heart disease, Parkinson's disease, and B Cell leukemias based upon exposure to herbicides used in the Republic of Vietnam during the Vietnam era.  75 Fed. Reg. 53,202 (Aug. 31, 2010).  Ischemic heart disease includes, but is not limited to, acute, subacute and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary by bypass surgery; and stable, unstable, and Prinzmetal' s angina.  38 C.F.R. § 3.309(e).

The Board notes that it cannot make its own independent medical determinations, and it must have plausible reasons, based upon medical evidence in the record, for favoring one medical opinion over another.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997). 

Factual Background and Analysis

The Veteran does not contend that he incurred a heart disability directly in service.  In this regard, the Board notes that a review of his service treatment records discloses no complaints or assessments regarding the heart.  On his separation examination in July 1967, an examination of the heart and vascular system was normal. 

The Veteran rather asserts that he has ischemic heart disease that was a result of his exposure to Agent Orange during his service in Vietnam.

The Board notes that exposure to herbicide agents such as Agent Orange is conceded in this case, as the service personnel records show that the Veteran did serve in the Republic of Vietnam.  

As noted above, ischemic heart disease is considered presumptively due to such inservice herbicide exposure.  Accordingly, the central matter in this case is whether either the Veteran's documented atrial fibrillation is a manifestation of ischemic heart disease, or he otherwise has ischemic heart disease. 

A December 2008 treatment note reported a history of atrial fibrillation by echocardiogram in October 2008.  The treatment note also indicated that a previous stress test demonstrated no ischemia.

September 2008 and February 2009 myocardial perfusion studies indicated that no ischemia was demonstrated.

The Veteran reported that atrial fibrillation had been diagnosed in May 2009 and that in December 2009 premature ventricular contractions as well as arrhythmia were diagnosed. 

A February 2010 treatment note provided a diagnosis of atrial fibrillation and symptomatic bradycardia.

VA treatment records show that in July 2010 it was reported that testing revealed aortic and mitral valve regurgitation. 

The Veteran underwent a coronary angiography in February 2011 which revealed normal coronary arteries.

In June 2011 it was reported that he had a small inferior infarct. 

In August 2011 the Veteran underwent a coronary angiography.  The final diagnosis was normal coronary arteries and left dominant system.  A stress test showed a small interior infarct.  The Veteran had heart failure and needed a left heart catheterization. 

Another January 2012 treatment record noted a past medical history of status post coronary angiography in August 2011 with nonobstructive coronary artery disease.

A December 2012 treatment note indicated that the Veteran had non-ischemic systolic heart failure.  

A January 2013 VA MRI of the brain noted that the Veteran had scattered punctate foci of T2 hyperintensity which were non-specific and given the Veteran's age likely related to mild small vessel ischemic disease.

A March 2013 treatment note indicated that the Veteran had non-ischemic heart failure.

An October 2013 treatment report noted that the Veteran underwent an angiogram in August 2011 which revealed nonobstructive coronary artery disease.

A December 2013 treatment note reported that the Veteran had non-ischemic cardiomyopathy.

Per the November 2013 Board remand instructions, the Veteran underwent a VA examination in January 2014.  The examiner specifically noted that the Veteran did not have ischemic heart disease.  The Veteran had congestive heart failure.  The Veteran's specific diagnoses were non-ischemic cardiomyopathy and atrial fibrillation as well as premature ventricular contractions.  The examiner noted that the Veteran reported an onset of heart trouble about 5 to 6 years ago.  The examiner also specifically indicated that none of the Veteran's heart conditions qualified within the generally accepted medical definition of ischemic heart disease.  The Veteran was also diagnosed with hypertension in November 2006.  The examiner concluded that the Veteran's diagnosed non-ischemic cardiomyopathy, atrial fibrillation, premature ventricular contractions or hypertension were less likely than not incurred in or caused by the claimed in-service event, injury or illness.

When considering the pertinent evidence of record in light of the above-noted legal authority, the Board finds that service connection for a heart disability to include as secondary to herbicide exposure is not warranted.

Again, the Board observes that the Veteran served in the Republic of Vietnam and his Agent Orange exposure is conceded.  However, the Veteran's diagnosed non-ischemic cardiomyopathy, atrial fibrillation, premature ventricular contractions and hypertension disabilities are not enumerated diseases associated with Agent Orange exposure under 38 C.F.R. § 3.309(e) (2014).  

As noted above, the central matter in this case is whether either the Veteran's documented heart disease are manifestations of ischemic heart disease, or he otherwise has ischemic heart disease.

The Board may favor the opinion of one competent medical professional over that of another so long as an adequate statement of reasons and bases is provided.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  An evaluation of the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusion reached.  The credibility and weight to be attached to such opinions are within the province of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).

Greater weight may be placed on one physician's opinion over another depending on factors such as reasoning employed by the physicians and whether or not and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993). 

The Veteran contends that he has ischemic heart disease and a January 2013 VA MRI of the brain noted that given the Veteran's age, his scattered punctate foci of T2 hyperintensity was likely related to mild small vessel ischemic disease.

Additionally, a January 2012 treatment record noted a past medical history of status post coronary angiography in August 2011 with nonobstructive coronary artery disease.  As noted above, coronary artery disease is a presumptive condition that would warrant service connection due to his presumed herbicide exposure from his Vietnam service.

However, the weight of the evidence in this instance demonstrates that the Veteran does not have ischemic heart disease or any other disability, such as coronary artery disease, which would be within the generally accepted medical definition of heart disease.  While subsequent treatment notes reported that an angiogram demonstrate nonobstructive coronary artery disease, the medical records from the Veteran's February 2011 and August 2011 angiograms are negative for any diagnoses of nonobstructive coronary artery disease.  As noted above, the August 2011 angiogram demonstrated normal coronary arteries and noted heart failure which necessitated a left heart catheterization, but there was no indication that the Veteran had coronary artery disease.  

Similarly, while the January 2013 VA MRI of the brain noted that the Veteran's scattered punctate foci of T2 hyperintensity was "likely" related to mild small vessel ischemic disease, the remainder of the record including extensive cardiac diagnostic testing is negative for a diagnosis of ischemic heart disease.  Notably, the January 2014 VA examiner, who had the benefit of a review of the Veteran's claims file, specifically determined that the Veteran did not have ischemic heart disease and none of the Veteran's heart conditions qualified within the generally accepted medical definition of ischemic heart disease. 

As a result, the Board finds that the most probative opinion has determined that the Veteran does not have ischemic heart disease or a disability that is a manifestation of ischemic heart disease.  Thus, a grant of service connection based on presumptive basis for a heart disability is not warranted.  

Notwithstanding the foregoing presumptive provisions, the Federal Circuit has determined that a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042  (Fed. Cir. 1994).  See Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).  Thus, presumption is not the sole method for showing causation.  

As noted above, there is a current diagnosis of non-ischemic cardiomyopathy, atrial fibrillation, premature ventricular contractions and hypertension; hence, the first element of service connection is satisfied.  However, a veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000).

As noted above the Veteran's service treatment records are negative for elevated blood pressure readings or complaints or assessments regarding the heart.  There are no clinical findings or diagnoses of a heart disability or hypertension during service or for several years thereafter.  The first post-service evidence of hypertension is a November 2006 diagnosis.  None of the private medical records or VA treatment records show that the Veteran was diagnosed with hypertension to a compensable degree within one year of service.

The Veteran's service treatment records were negative for any complaints, treatment, or diagnoses of a heart disability and he was not diagnosed with hypertension until many years after service.  This is strong evidence against a finding of any continuity of symptomatology and against his claim for service connection.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000).  

Further, there is no competent evidence or opinion even suggesting that there exists a medical nexus between a current heart disability and the Veteran's service.  In fact, the only medical opinion of record weighs against the claim as the January 2014 VA examiner determined that it was less likely as not that the Veteran's non-ischemic cardiomyopathy, atrial fibrillation, premature ventricular contractions or hypertension disabilities were incurred in or caused by an event, illness or injury in service.

None of the competent medical evidence currently of record refutes this conclusion, and neither the Veteran nor his representative have presented or identified any such existing medical evidence or opinion.  

The Board finds that the competent evidence of record, while showing the currently diagnosed disability of non-ischemic cardiomyopathy, atrial fibrillation, premature ventricular contractions and hypertension, does not demonstrate hypertension manifested to a compensable degree within one year of separation.  Additionally, given that the most probative opinion is against a finding of a relationship between a claimed heart disabilities and service, the Board finds that service connection is not warranted.  

The Board again notes the Veteran's contentions regarding the nature and etiology of his claimed heart disability, as well as the evidence submitted by him and his representative, contending that his claimed disability is related to service.

To the extent that the Veteran himself contends that a medical relationship exists between his current disability and service, the Board acknowledges that the Veteran is competent to testify as to his observations.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Furthermore, lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (finding that the Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).  In the instant case, however, the Board finds that atrial fibrillation is not a disability that is subject to lay diagnosis.  While some symptoms of the disorder may be reported by a layperson, the Veteran and his representative do not have the medical expertise to provide an opinion regarding their existence or etiology.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. West, 12 Vet. App. 460, 465 (1999).  

Thus, the Veteran and his representative's assertions that there is a relationship between his claimed heart disability and his service are not sufficient in this instance and are outweighed by other probative evidence of record.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  


ORDER

Entitlement to service connection for a heart disability, claimed as ischemic heart disease, to include as due to in-service herbicide exposure is denied.


____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


